DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 9/23/2020.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.

Response to Amendment
Claim 16 objected to because of the following informalities:  amend “the entirety” to –an entirety- in ll. 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the cutting element is configured to be coupled to an elongate shaft, and wherein the elongate shaft is coupled to a handle of the electrosurgical device”; however, claim 1, upon which claim 10 depends, recites the limitation “the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device”.  It is unclear if the “shaft” of claim 1 is the same 
Claim 18 recites the limitation “wherein the cutting element is configured to be coupled to an elongate shaft, and wherein the elongate shaft is coupled to a handle of the electrosurgical device”; however, claim 11, upon which claim 18 depends, recites the limitation “the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device”.  It is unclear if the “shaft” of claim 11 is the same as or different from the “elongate shaft” of claim 18.  It is unclear how claim 18 further limits claim 11 since claim 11 already recites the conductive element of the cutting member coupled to the shaft.  Further, since the shaft is only functionally claimed in claim 11, the coupling to of the shaft to the handle fails to further limit claim 11.  
Claim 20 recites the limitations “an elongate shaft…a cutting element coupled to the distal end of the shaft” and “the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device”.  It is unclear if the “shaft” is the same as or different from the “elongate shaft”.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 10 & 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 10 recites the limitation “wherein the cutting element is configured to be coupled to an elongate shaft, and wherein the elongate shaft is coupled to a handle of the electrosurgical device”; however, claim 1, upon which claim 10 depends, recites the limitation “the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device”.  Claim 10 fails to further limit claim 1 since claim 1 already recites the conductive element of the cutting member coupled to the shaft.  Further, since the shaft is only functionally claimed in claim 1, the coupling to of the shaft to the handle fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 recites the limitation “wherein the cutting element is configured to be coupled to an elongate shaft, and wherein the elongate shaft is coupled to a handle of the electrosurgical device”; however, claim 11, upon which claim 18 depends, recites the limitation “the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device”.  Claim 18 fails to further limit claim 11 since claim 11 already recites the conductive element of the cutting member coupled to 

Claim Interpretation
Claim 7 recites “wherein the conductive element is etched onto the elongate non-conductive body”, claim 9 recites “wherein the elongate non-conductive body includes a soldered conductor on the first face”, claim 12 recites “wherein the conductive element is one from the group consisting of gold alloy ink and silver alloy ink printed on the double chamfered edge” and claim 20 recites “a conductive element composed of a silver alloy printed only along the double chamfered edge” which are product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Herczog et al. (4,248,231, previously cited).
Concerning claim 1, as illustrated in Fig. 3A-B, Canady et al. disclose a cutting element for an electrosurgical device (electrosurgical scalpel 330 for electrosurgical handpiece 300; [0037]), comprising: 
an elongate non-conductive body having a first face opposite a second face, the first face and the second face joining to define an edge (dielectric slab or plate 332; [0037]); 
a conductive element disposed only along the edge and only along a midpoint of a width of the elongate non-conductive body (thin wire 334 is mounted around the edge of dielectric slab or plate 332 and forms the cutting surface and electrode of the scalpel; [0037]), the conductive element being configured to cut tissue with monopolar radiofrequency energy (proximal end of the scalpel is connectable to a source of electrical current; [0037]).
Canady et al. fail to discuss the connection of the conductive element to a conductor, and thus fail to specifically disclose the elongate non-conductive body includes a conductor disposed on the first face and spanning a width of a proximal portion of the elongate non-conductive body, the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device. However, Herczog et al. disclose a cutting element (10) for an electrosurgical device (Fig. 2) comprising an elongate non-conductive body (substrate) and a conductive element (12), the elongate non-conductive body (substrate) including a conductor (18) 
Concerning claim 3, Canady et al. disclose the first and second faces (332) are flat (Fig. 3B).
Concerning claim 6, Canady et al. disclose the elongate non-conductive body (332) comprising a proximal end and a curved distal end (Fig. 3B). 
Concerning claim 7, Canady et al. disclose the conductive element (334) is on the elongate non-conductive body (332) (Fig. 3B). 
Concerning claim 8, Canady et al. disclose the elongate non-conductive body (332) defining a perimeter and wherein the conductive element (334) is disposed around the perimeter ([0037]; Fig. 3B). 
Concerning claim 10, Canady et al. disclose the cutting element (330) coupled to an elongate shat (320) that is coupled to a handle (310) of the electrosurgical device (300) (]0037]; Fig. 3A). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Herczog et al. (4,248,231, previously cited), as applied to claim 1, in further view of Goble et al. (2006/0047280, previously cited).
Concerning claim 2, Canady et al. in view of Herczog et al. fail to disclose the edge is a chamfered edge.  However, Goble et al. disclose a cutting element (1) for an electrosurgical device (12), comprising: elongate non-conductive bodies (4, 41) joining to define chamfered edges (51, 52) therebetween and a conductive element (2) configured to cut tissue with radiofrequency energy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Herczog et al. such that the edge is a chamfered edge in order to provide the benefit of an overall slim profile of the cutting element as taught by Goble et al. ([0039], [0053]; Fig. 11). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Herczog et al. (4,248,231, previously cited), as applied to claim 1, in further view of Heim et al. (2007/0005057, previously cited).
Concerning claim 4, Canady et al. in view of Herczog et al. fail to disclose the conductive element to be composed of one form the group consisting of silver alloy and gold alloy.  However, Heim et al. disclose a cutting element (Fig. 1-2) for an electrosurgical device (20) comprising a non-conductive body (2) and a conductive 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Herczog et al. (4,248,231, previously cited), as applied to claim 1, in further view of Morris (2011/0190766, previously cited).
Concerning claim 5, Canady et al. in view of Herczog et al. fail to disclose the elongate non-conductive body composed of zirconium toughened alumina.  However, Morris et al. disclose an element (1) for an electrosurgical device comprising a non-conductive body (9) and a conductive element (2), the non-conductive body (9) being composed of alumina toughened with zirconia.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Herczog et al. such that the elongate non-conductive body composed of zirconium toughened alumina in order to provide the benefit of a ceramic insulating material that can withstand very high temperatures as taught by Morris ([0002], [0005], [0026]; Fig. 3-4) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Herczog et al. (4,248,231, previously cited), as applied to claim 1, in further view of Billings (6,126,656, previously cited).
Concerning claim 7, Canady et al. disclose the conductive element (334) to be a wire and on the non-conductive body, but Canady et al. in view of Herczog et al. fail to specifically disclose the conductive element etched onto the elongate non-conductive body.  However, Billings discloses a cutting element (12) for an electrosurgical device (10) comprising an elongate non-conductive body (12) and a conductive element (14), wherein the conductive element can be a wire electrode, or can be etched onto the non-conductive body (12).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Canady et al. in view of Herczog et al. such that the conductive element is etched onto the elongate non-conductive body since Billings teaches a wire electrode and etching to be equivalents in the art.  (Col. 4, ll. 20-56; Fig. 1-4)

Claims 11, 13, 15-16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Goble et al. (2006/0047280, previously cited) and Herczog et al. (4,248,231, previously cited).
Concerning claim 11¸ as illustrated in Fig. 3A-B, Canady et al. disclose a cutting element for an electrosurgical device (electrosurgical scalpel 330 for electrosurgical handpiece 300; [0037]), comprising: 
an elongate non-conductive body having a first face opposite a second face and defining a major longitudinal axis, the first face and the second face joining to define a chamfered edge (dielectric slab or plate 332; [0037]); 
a conductive element disposed only along the chamfered edge, the chamfered edge being disposed only along a midpoint of a width of the elongate non-conductive body (thin wire 334 is mounted around the edge of dielectric slab or plate 332 and forms the cutting surface and electrode of the scalpel; [0037]), the conductive element being configured to cut tissue with monopolar radiofrequency energy (proximal end of the scalpel is connectable to a source of electrical current; [0037]).
	Canady et al. fail to disclose the first and second face joining to define a double chamfered edge therebetween.  However, Goble et al. disclose a cutting element (1) for an electrosurgical device (12), comprising: elongate non-conductive bodies (4, 41) joining to define a doubled chamfered edge (51, 52) therebetween and a conductive element (2) configured to cut tissue with radiofrequency energy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. such that the first and second face join to define a double chamfered edge therebetween in order to provide the benefit of an 
Canady et al. in view of Goble et al. fail to discuss the connection of the conductive element to a conductor, and thus fail to specifically disclose the elongate non-conductive body includes a conductor disposed on the first face and spanning a width of a proximal portion of the elongate non-conductive body, the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device. However, Herczog et al. disclose a cutting element (10) for an electrosurgical device (Fig. 2) comprising an elongate non-conductive body (substrate) and a conductive element (12), the elongate non-conductive body (substrate) including a conductor (18) disposed on the first face and spanning a width of a proximal end of the non-conductive body (substrate), the conductor (18) being configured to electrically couple the conductive element (12) to a shaft of the electrosurgical device.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Goble et al. such that the elongate non-conductive body includes a conductor disposed on the first face and spanning a width of a proximal portion of the elongate non-conductive body, the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device in order to provide the benefit of electrically coupling the conductive element to the power source through the proximal end of the device as taught by Herczog et al. (Col. 2, ll. 35-58 & Col. 3, ll. 28-48; Fig. 1-2).
Claim 13 is rejected upon the same rationale as applied to claim 3. 
Claim 15 is rejected upon the same rationale as applied to claim 6.
claim 16, Canady et al. disclose the elongate non-conductive body (332) defining a perimeter and wherein the conductive element (334) is disposed around an entirety of the perimeter ([0037]; Fig. 3B). 
 Claim 18 is rejected upon the same rationale as applied to claim 10.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Goble et al. (2006/0047280, previously cited) and Herczog et al. (4,248,231, previously cited), as applied to claim 11, in further view of Heim et al. (2007/0005057, previously cited) or in further view of Heim et al. (2007/0005057, previously cited) and Conley et al. (2012/0150165, previously cited). 
Concerning claim 12, Canady et al. in view of Goble et al. and Herczog et al. fail to disclose the conductive element to be composed of one form the group consisting of silver alloy and gold alloy.  However, Heim et al. disclose a cutting element (Fig. 1-2) for an electrosurgical device (20) comprising a non-conductive body (2) and a conductive element (1), the conductive element (1) being composed from a group consisting of silver alloy and gold alloy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Goble et al. and Herczog et al. such that the conductive element is composed of one form the group consisting of silver alloy and gold alloy in order to provide the benefit of a material having a thermal conductivity of at least 0.35 W/cm.degree.K as taught by Heim et al. ([0055], [0061], [0117]; Fig. 1-2)  Thus, Canady et al. in view of Goble et al., Herczog et al. and Heim et al. disclose the gold or silver alloy to be on the edge, but fail .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited), as applied to claim 1, in further view of Goble et al. (2006/0047280, previously cited) and Herczog et al. (4,248,231, previously cited), as applied to claim 11, in further view of Morris (2011/0190766, previously cited).
Claim 14 is rejected upon the same rationale as applied to claim 5. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Goble et al. (2006/0047280, previously cited) and Herczog et al. (4,248,231, previously cited).
Concerning claim 20¸ as illustrated in Fig. 3A-B, Canady et al. disclose an electrosurgical device (electrosurgical handpiece 300; [0037]), comprising: 
a handle (housing 310; [0037]);
an elongate shaft extending from the handle, the elongate shaft defining a proximal end coupled to the handle and a distal end (nozzle 320 is attached to the housing 310; [0037]);
a cutting element coupled to the distal end of the shaft (electrosurgical scalpel 330; [0037]), the cutting element including:
a flat and elongate non-conductive body having a first face opposite a second face and defining a major longitudinal axis, the first face and the second face joining to define a chamfered edge there between, the non-conductive body defining a proximal end coupled to the elongate shaft and an arcuate distal end (dielectric slab or plate 332 defines an edge between first and second faces, a proximal end coupled to nozzle 320 and an arcuate distal end; [0037]); and a conductive element printed only along the edge, the chamfered edge being disposed only along a midpoint of a width of the elongate non-conductive body (thin wire 334 is mounted around the edge of dielectric slab or plate 332 and forms the cutting surface and electrode of the scalpel; [0037]), the conductive element being configured to cut tissue with monopolar radiofrequency energy (proximal end of the scalpel is connectable to a source of electrical current; [0037]).
	Canady et al. fail to disclose the first and second face joining to define a double chamfered edge therebetween.  However, Goble et al. disclose a cutting element (1) for an electrosurgical device (12), comprising: elongate non-conductive bodies (4, 41) joining to define a doubled chamfered edge (51, 52) therebetween and a conductive element (2) configured to cut tissue with radiofrequency energy.  At the time the 
	Canady et al. in view of Goble et al. fail to discuss the connection of the conductive element to a conductor, and thus fail to specifically disclose the elongate non-conductive body includes a conductor disposed on the first face and spanning a width of a proximal portion of the elongate non-conductive body, the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device. However, Herczog et al. disclose a cutting element (10) for an electrosurgical device (Fig. 2) comprising an elongate non-conductive body (substrate) and a conductive element (12), the elongate non-conductive body (substrate) including a conductor (18) disposed on the first face and spanning a width of a proximal end of the non-conductive body (substrate), the conductor (18) being configured to electrically couple the conductive element (12) to a shaft of the electrosurgical device.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Goble et al. such that the elongate non-conductive body includes a conductor disposed on the first face and spanning a width of a proximal portion of the elongate non-conductive body, the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device in order to provide the benefit of electrically coupling the 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.
The Examiner notes that the claims fail to recite that the conductor spans an “entire” width of a proximal portion of the elongate non-conductive body. However, the Examiner notes the prior art reference of Palanker et al. (2008/0027428) who discloses the connection of a cutting element with a shaft by a conductor, where the conductor spans a width of the proximal portion of the cutting element as it is wrapped around the proximal portion ([0118]; Fig. 15B). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794